                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                             (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                       February 5, 2020

      LETTER TO COUNSEL

             RE:      Janette G. v. Commissioner, Social Security Administration
                      Civil No. DLB-18-757
      Dear Counsel:

              Arjun K. Murahari, Esq. has filed a motion for attorney’s fees pursuant to the Social
      Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of Plaintiff before
      the Court. ECF 22. In response, the Commissioner asked the Court to consider whether Mr.
      Murahari’s requested amount constitutes a reasonable fee. ECF 23. No hearing is necessary. See
      Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Mr. Murahari’s motion for attorney’s
      fees is GRANTED in part.

               On February 7, 2019, this Court awarded Mr. Murahari $2,924.62 for 14.5 hours worked
      on Plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”),
      28 U.S.C. § 2412. ECF 19-7, 21. Plaintiff subsequently received an Award Notice, in which she
      was awarded $90,966.50 in past due benefits. ECF 22-2. On November 27, 2019, Mr. Murahari
      filed a Line seeking $22,741.63 in attorney’s fees. ECF 22. No EAJA fee reimbursement is
      warranted because Mr. Murahari did not receive any payment from the EAJA award. See ECF 22-
      3 (collection notice applying the entire EAJA fee award to Plaintiff’s federal debts); Astrue v.
      Ratliff, 560 U.S. 586, 588 (2010); Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Stephens ex
      rel. R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009).

              The Act authorizes a reasonable fee for successful representation before this Court, not to
      exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
      contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
      a court must nevertheless perform an “independent check, to assure that they yield reasonable
      results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
      attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
      reviewing court may properly consider the “character of the representation and the results the
      representative achieved.” Id. at 808. Importantly, the Supreme Court acknowledged that a
      contingent fee agreement would not result in a reasonable fee if the fee constituted a “windfall” to
      the attorney. Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)). Courts
      may require the attorney to provide a record of hours spent working on the case and the attorney’s
      typical hourly billing charge. Id.
Janette G. v. Commissioner, Social Security Administration
Civil No. DLB-18-757
February 5, 2020
Page 2

        Here, Mr. Murahari and Plaintiff entered into a contingent fee agreement, by which
Plaintiff agreed to pay Mr. Murahari twenty-five percent of all retroactive benefits to which she
might become entitled. ECF 19-5. In his previous motion for attorney’s fees pursuant to the
EAJA, Mr. Murahari submitted an itemized report documenting 14.50 chargeable hours he
expended before this Court in Plaintiff’s two cases. See ECF 19-7 (listing a total of 16.30 hours,
1.80 of which were spent on clerical and administrative tasks marked “NO CHARGE”). If Mr.
Murahari receives the full amount of fees he requests, his fee for representation before this Court
will effectively total $1,568.39 per hour. Mr. Murahari must therefore show that an effective rate
of $1,568.39 per hour is reasonable for the services he rendered. See Gisbrecht, 535 U.S. at 807.

        Mr. Murahari’s typical hourly billing rate is $300.00.1 ECF 19-6 ¶ 6. This is the top hourly
rate that is presumptively reasonable for attorneys of his experience level pursuant to the fee
guidelines appended to the Local Rules of this Court.2 Although it is customary in Social Security
cases for courts to approve significantly higher rates, Mr. Murahari’s requested effective hourly
rate of $1,568.39 is over five times his typical hourly rate and exceeds the typical rates awarded
by courts in the Fourth Circuit for attorney’s fees in successful Social Security appeals, including
attorneys with more experience. See, e.g., Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 U.S. Dist.
LEXIS 92832 (E.D.N.C. July 2, 2013) (approving contingency fee agreement with effective hourly
rate of $1,043.92); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160, 2016 U.S. Dist.
LEXIS 186022 (D. Md. July 7, 2016) (approving contingency fee agreement with effective hourly
rate of $1,028.14). Hourly rates exceeding $1,000 are the exception, not the rule. The Court
acknowledges Mr. Murahari’s effective performance and the substantial past-due benefit award to
his client, buts find that his request for $22,741.63 in fees for 14.5 hours of work would result in
a windfall. Instead, the Court determines that an award of $14,500.00, amounting to an effective
hourly rate of $1,000.00—more than triple the top hourly rate for an attorney of Mr. Murahari’s
experience, would adequately compensate Mr. Murahari for the time that he spent on this case in
this Court. See Hunter v. Comm’r, Soc. Sec. Admin., Civil No. SAG-15-3758, 2017 U.S. Dist.
LEXIS 221544 (D. Md. Nov. 16, 2017) (approving contingency fee agreement with effective
hourly rate of $1,140.41, while noting that the requested rate was “slightly more than triple the top
hourly rate” for an attorney with eleven years of experience).

       For the reasons set forth herein, this Court GRANTS IN PART Mr. Murahari’s motion
seeking attorney’s fees, ECF 29. This Court will award Mr. Murahari attorney’s fees totaling
$14,500.00.

1
 The Court notes that Mr. Murahari’s affidavit states that his typical hourly billing rate is $250.00 and that
he has over thirty years of experience. ECF 19-6 ¶¶ 5-6. This appears to be an error. In previously filed
affidavits, Mr. Murahari has stated that his typical hourly billing rate is $300.00 and that he has been
practicing since June 2011. See, e.g., Civil No. SAG-18-610, ECF 19-6 ¶ 6 (filed Feb. 1, 2019).
2
  Although they do not govern Social Security cases, the Local Rules prescribe guidelines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App. B (D. Md. 2018). Currently, Mr. Murahari has just over eight years of
experience, ECF 22-6, and the presumptively reasonable hourly rate for attorneys admitted to the bar for
five to eight years is between $165.00 and $300.00, Loc. R. App. B (D. Md. 2018).
Janette G. v. Commissioner, Social Security Administration
Civil No. DLB-18-757
February 5, 2020
Page 3


      Despite the informal nature of this letter, it should be flagged as an opinion.   An
implementing order follows.

                                               Sincerely yours,

                                                         /s/

                                               Deborah L. Boardman
                                               United States Magistrate Judge
